Citation Nr: 0124959	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-23 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation of left shoulder 
tendinitis, currently rated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had service from February 1996 to September 1996.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  That decision increased the rating for the 
veteran's left shoulder tendinitis from 10 percent disabling 
to 20 percent disabling, effective February 2, 1999.  The 
veteran filed a notice of disagreement in October 1999 and 
perfected his appeal to the Board in November 1999.

In July 2000, the veteran requested a temporary increase of 
his rating because of surgery performed on his left shoulder 
in July 2000.  In a rating decision dated in March 2001, the 
RO granted a temporary total evaluation because of the 
treatment of the veteran's left shoulder.  The RO assigned a 
100 percent rating for the period of July 12, 2000 to August 
31, 2000 and a 20 percent rating, effective September 1, 
2000.  In a rating decision dated in May 2001, the RO 
continued the 20 percent rating for the veteran's service-
connected left shoulder tendinitis; granted service 
connection for a surgical scar on the left shoulder 
associated with left shoulder tendinitis and assigned a 10 
percent rating, effective April 5, 2001; and granted service 
connection for mild epicondylitis of the left elbow 
associated with left shoulder tendinitis and assigned a zero 
percent rating, effective April 5, 2001.  The only issue 
currently before the Board is the veteran's entitlement to an 
increased evaluation of left shoulder tendinitis, currently 
evaluated at 20 percent disabling. 


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  Left shoulder tendinitis does not produce limitation of 
function below the midway point between the side and shoulder 
level. 


CONCLUSION OF LAW

Left shoulder tendinitis is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Factual Background

In November 1996, the veteran filed an original claim of 
service connection for a left shoulder injury sustained in 
July 1996. 

The veteran reported for a VA examination in April 1997.  He 
stated that he was right hand dominant. 

In a rating decision dated in July 1997, the RO granted 
service connection for left shoulder tendinitis and assigned 
a 10 percent rating, effective September 14, 1996. 

The veteran reported for a VA examination in February 1999.  
He stated he was currently employed as a logger and that the 
work was physically strenuous such that he could only manage 
the work by taking ibuprofen 400 mg. three times a day.  He 
reported weakness in the left shoulder and some stiffness, 
but no swelling, heat, redness, instability, or locking, but 
there was fatigability and lack of endurance.  He stated that 
he had flare-ups about once a week.  On range of motion, the 
veteran could abduct the left arm to 170 degrees, but he 
stated that all movement above 90 degrees on the left side 
was painful.  Flexion was to 180 degrees bilaterally.  
External and internal rotation were both 90 degrees 
bilaterally.  The examiner found the veteran had fair 
strength of left arm flexion.  Upon examination, the examiner 
found no swelling or deformity, but found tenderness 
posterior and anterior to the acromion process and over the 
bicipital tendon.  There was no edema, effusion, instability, 
redness, heat, abnormal movement, or inflammatory arthritis.  
An X-ray report of the left shoulder was read as negative.  
The diagnosis was left bicipital tendinitis.  

In a rating decision dated in August 1999, the RO increased 
the veteran's rating for left shoulder tendinitis from 10 
percent disabling to 20 percent disabling, effective February 
2, 1999.  The veteran filed a notice of disagreement with 
this decision in October 1999 and perfected his appeal to the 
Board in November 1999.  In a statement dated in November 
1999, the veteran claimed that the February 1999 examination 
was "inaccurate."  As part of his appeal, the veteran 
submitted VA outpatient records, including a note dated in 
March 1999.  Flexion of the left arm was to 100 degrees with 
pain, abduction was to 125 degrees with pain beyond 80 
degrees, and external rotation was to 35 degrees.  Flexion 
strength was 3+/5 with pain and external rotation and 
internal rotation strength was 5/5.  In a note dated in May 
1999, flexion of the left arm was to 130 degrees, abduction 
to 75 degrees, and flexion strength was 3+/5 with pain.  The 
examiner stated that the veteran was not responding to 
physical therapy at that time.  

The veteran was provided a VA examination in January 2000.  
He reported that he no longer worked at logging jobs and had 
taken an office job.  He complained of constant, aching pain 
located on the central portion of the left shoulder joint, 
more on the anterior aspect.  The examiner noted no obvious 
deformity.  Left shoulder forward flexion was to 160 degrees; 
left shoulder abduction was to 90 degrees; left shoulder 
external rotation was to 75 degrees; left shoulder internal 
rotation was to 80 degrees.  Tinsel's and Phalen's signs were 
negative.  Diagnosis was left shoulder tendinitis.

In a March 2000 medical report, the veteran's private 
examiner, Dr. Karalfa, stated that the veteran had been seen 
11 times during the past month for left shoulder 
rehabilitation.  Upon examination, the veteran had full left 
shoulder flexion and abduction.  He complained of discomfort 
in flexion beginning at 120 degrees and pain in abduction 
beginning at 70 degrees.  He was able to lift 30 pounds in an 
overhead press maneuver and hold 15 pounds in the horizontal 
plane.  

In July 2000, the veteran requested a temporary increase of 
his rating because of left shoulder debridement surgery 
performed in July 2000.  In a rating decision dated in March 
2001, the RO granted a temporary total evaluation because of 
the surgery.  The RO assigned a 100 percent rating for the 
period of July 12, 2000 to August 31, 2000 and a 20 percent 
rating, effective September 1, 2000.  The RO referenced a 
progress report that his surgery was without complications 
and that an outpatient note dated in August 2000 showed the 
incision was well healed, the veteran had full range of 
motion and full strength, discomfort was minimal, and he was 
instructed to return to pre-surgery activities and released 
to work. 

The veteran reported for a VA examination in April 2001.  He 
stated that after his surgery in July 2000, he began to 
slowly regress and felt the pain had increased.  He reported 
taking about 400 mg. of Motrin twice a day.  He stated that 
if he drove over 15 minutes, the shoulder bothered him 
excessively.  He reported that the constant pain affected his 
sleep and that he could not lie very long on the left 
shoulder.  There was weakness of his shoulder and early 
morning stiffness, although no locking or giving way.  Lack 
of endurance and fatigability were present.  He stated that 
flare-ups occurred once or twice a month for two or three 
days in which the pain increased but the functional 
impairment was not particularly affected.  He claimed that he 
had to reduce his hunting and fishing and that if he played 
basketball or golf, it took him two to three days to recover.  
He was currently engaged in a work study program under VA 
vocational rehabilitation and performed light activity at the 
"veteran's home" as an activity supervisor.  

Upon examination, the examiner noted that when viewing the 
veteran from the front, there was mild evidence of less bulk 
of the left deltoid muscle.  From the rear, there was a mild 
degree of flattening of the posterior left deltoid as 
compared with the right.  The examiner noted that there was a 
scar on the top of the shoulder with slight keloiding.  
Flexion of the left shoulder was to 103 degrees, where the 
pain started, and was able to go to 155 degrees.  Abduction 
of the left shoulder was to 67 degrees, where the pain 
started, and was able to go to 101 degrees.  Internal 
rotation of the left shoulder was to 48 degrees.  External 
rotation of the left shoulder to 57 degrees.  Passive range 
of motion, as best as was able to be determined, was flexion 
forward left with pain at 122, asked to stop at 139.  
Abduction with pain was to 85 degrees and was asked to stop 
at 115 degrees.  The examiner noted tenderness beneath the 
shoulder scar which was mostly confined to an area of about 
three centimeters.  The diagnosis was status post operation, 
left shoulder without improvement while pain symptoms and 
loss of mobility continued.     

In a rating decision dated in May 2001, the RO continued the 
20 percent rating for the veteran's left shoulder tendinitis.  

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. 
§ 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2000). A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  In this case, based upon the April 1997 
examination, the veteran's left shoulder is considered the 
minor upper extremity as the evidence reflects the veteran to 
be right-hand dominant.  38 C.F.R. § 4.69 (2000). 

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees, abduction zero to 180 degrees, 
and internal and external rotation 90 degrees.  38 C.F.R. § 
4.70, Plate I (2000).  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2000) an assignment of a 20 percent evaluation is 
warranted where there is limited motion of the minor arm to 
shoulder level.  Where motion is limited to midway between 
side and shoulder level, a 20 percent evaluation is 
warranted.  A 30 percent rating is granted when limitation is 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  In this case, the veteran's left shoulder 
tendinitis is most accurately reflected by a 20 percent 
rating.  Neither his actual range of motion nor the 
functional limitation produce a range of motion below midway 
between side and shoulder level. 

The veteran's medical examinations from April 1997 to April 
2001, show that his left shoulder abduction range of motion 
have been 140 degrees, 170 degrees, 125 degrees, 75 degrees, 
90 degrees, 70 degrees, and during the most recent 
examination, 67 degrees with pain and able to go to 101 
degrees.  Passive range of motion, with pain, was to 85 
degrees and the examiner was asked to stop at 115 degrees.  
The veteran's flexion range of motion from February 1999 to 
April 2001 have been 180 degrees, 100 degrees, 130 degrees, 
160 degrees, 120 degrees, and during the most recent 
examination, 103 degrees with pain and able to go to 155 
degrees.  Passive range of motion, with pain, was to 122 
degrees and the examiner was asked to stop at 139 degrees.  
The veteran's internal rotation range of motion from April 
1997 to April 2001 have been 85 degrees, 90 degrees, 80 
degrees, and during the most recent examination, 48 degrees.  
The veteran's external rotation range of motion from April 
1997 to April 2001 have been 90 degrees on two examinations, 
35 degrees, 75 degrees, and during the most recent 
examination, 51 degrees.  

The Board finds that the most recent examination in April 
2001 is the most probative piece of medical evidence.  This 
examination is detailed and consistent with the other 
examinations that we have considered.  During the 2001 
examination, his left shoulder abduction range of motion was 
to 67 degrees with pain and he was able to go to 101 degrees; 
passive range of motion, with pain, was to 85 degrees and the 
examiner was asked to stop at 115 degrees; flexion range of 
motion was to 103 degrees with pain and able to go to 155 
degrees; passive range of motion, with pain, was to 122 
degrees and the examiner was asked to stop at 139 degrees; 
internal rotation range of motion was to 48 degrees; and 
external rotation range of motion was to 51 degrees.  

Based upon all the evidence, the veteran's left shoulder 
tendinitis is most accurately reflected by a 20 percent 
rating based on the veteran's functional impairment. 

In making this determination, the Board has also considered 
the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995), which held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

Generally, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The veteran has been noted to have 
significant pain in his left shoulder by medical examiners, 
and the veteran has stated that the pain has increased in 
severity.  The Board will accept as true the examiners' 
conclusion that the veteran's left shoulder pain limits 
functional use below full motion.  In April 2001, the veteran 
reported that there was fatigability and weakness with 
exertion of the left arm.  The examiner noted that there was 
mild evidence of less bulk of the left deltoid muscle and a 
mild degree of flattening of the posterior left deltoid as 
compared with the right, which tends to establish a decrease 
in strength.  Examiners have also found that the veteran's 
left shoulder was tender. The examinations additionally 
revealed that the veteran was able to lift 30 pounds in an 
overhead press maneuver and hold 15 pounds in the horizontal 
plane. 

The Board finds that the "functional" impact of this 
disability on the veteran's day-to-day living is not 
significant enough to warrant an increased rating.  Neither 
his lay statements nor the medical evidence establish a 
functional limitation below the midway point between the side 
and shoulder level.  During his most recent examination, the 
veteran stated that if he drove for longer than 15 minutes, 
the shoulder bothered him excessively.  He reported that pain 
affected his sleep and that he could not lie very long on the 
left shoulder.  He stated that his shoulder was weak and that 
he had lack of endurance and fatigability.  However, he 
reported that he experienced flare-ups only once or twice a 
month for two or three days in which the pain increased but 
the functional impairment was not particularly affected.  He 
claimed that his condition caused him to reduce his hunting 
and fishing and that if he played basketball or golf, it took 
him two to three days to recover.  

The Board has considered the evidence of record and concludes 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
left shoulder tendinitis because he has demonstrated no more 
than limitation of function below the midway point between 
the side and shoulder.  The degrees of flexion, abduction, 
internal rotation, and external rotation cited support this 
determination.  As the veteran complains of pain, the Board 
has considered the provisions of 38 C.F.R. §§ 4.10 and 4.40, 
4.45 which contemplate functional impairment.  The range of 
motion of the veteran's shoulder was noted to be decreased 
due to pain, but did not limit function below the midway 
point between the side and shoulder level.  Nothing suggested 
limitation of function to a point 25 degrees from the side.  

The Board has considered the veteran's testimony regarding 
the pain radiating from his shoulder and notes that 
evaluation of his left shoulder tendinitis includes 
consideration of the radiating pain.  Although the veteran is 
competent to report that he is worse, the Board concludes 
that the examination report, prepared by a competent 
professional, is more probative of the degree of disability 
than the veteran's lay statements.  As noted earlier, the 
veteran's total functional impairment, including impairment 
due to pain is no more than 20 percent disabling based upon 
the most exact information before the Board.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2000), 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board finds no basis upon which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of left shoulder disability 
not contemplated in the currently assigned 20 percent rating 
as permitted under the Schedule.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

The evidence shows that the veteran does not have limitation 
of function or motion below midway between side and shoulder 
level.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.



ORDER

An increased evaluation for left shoulder tendinitis is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

